Opinion by
Ekwall, J.
In accordance with stipulation of counsel that four items of the merchandise in question consist of original artistic busts or statues wrought as professional productions from marble by a professional sculptor under *335the same circumstances and of the same kind in all material respects as the statuary the subject of Samuel Shapiro & Co., Inc., a/c Charles Mason Remey v. United States (28 Cust. Ct. 191, C. D. 1409), the claim for free entry under paragraph 1807 was sustained.